                          Case 18-34194 Document 95 Filed in TXSB on 03/09/20 Page 1 of 7
 Fill in this information to identify the case:

 Debtor 1              __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: __________ District of __________

 Case number            ___________________________________________




                               410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: _______________________________________                           Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                          ____ ____ ____ ____         Must be at least 21 days after date       _____________
                                                                                     of this notice


                                                                                     New total payment:                        $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                       New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                            page 1
                      Case 18-34194 Document 95 Filed in TXSB on 03/09/20 Page 2 of 7


Debtor 1         _______________________________________________________                       Case number   (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



     _____________________________________________________________                             Date    ___________________
     Signature




 Print:             _________________________________________________________                  Title   ___________________________
                    First Name                      Middle Name         Last Name



 Company            _________________________________________________________



 Address            _________________________________________________________
                    Number                 Street

                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      ________________________                                                   Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                             page 2
        Case 18-34194 Document 95 Filed in TXSB on 03/09/20 Page 3 of 7




                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing Notice of Mortgage Payment Change
was served on the 9th day of March, 2020. Said Notice was filed electronically. Service was
accomplished by the method and to the following as indicated.


                                               By: /s/ Richard Anderson
                                                  RICHARD E. ANDERSON
                                                  State Bar No. 01209010
                                                  4920 Westport Drive
                                                  The Colony, Texas 75056
                                                  Email: randerson@AndersonVela.com

BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL, POSTAGE PREPAID:

DEBTOR
Novallie Mire Hill
3107 Trinity Joe Lane (Mailing)
Humble, TX 77396

DEBTOR’S ATTORNEY
Kenneth A Keeling
Keeling Law Firm
3310 Katy Freeway, Suite 200
Houston, TX 77007

TRUSTEE
David G Peake
9660 Hillcroft Suite 430
Houston, TX 77096

U.S. TRUSTEE
US Trustee
515 Rusk Avenue Ste 3516
Houston, TX 77002
       Case 18-34194 Document 95 Filed in TXSB on 03/09/20 Page 4 of 7




CREDITOR ATTORNEY
Jessica Holt
Mackie Wolf Zientz and Mann PC
5177 Richmond Avenue
Suite 1230                                  Fay Servicing, LLC
                               representing
Houston, TX 77056                           (Creditor)
713-730-3218
jholt@mwzmlaw.com
 Assigned: 08/15/2018
Owen Mark Sonik
Perdue Brandon et al
1235 North Loop West
Ste 600
                                               San Jacinto County
Houston, Tx 77008               representing
                                               (Creditor)
713-862-1860
713-862-1429 (fax)
osonik@pbfcm.com
 Assigned: 07/22/2019



                                        /s/ Richard E. Anderson
                                        RICHARD E. ANDERSON
                      Case 18-34194 Document 95 Filed in TXSB on 03/09/20 Page 5 of 7
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: January 03, 2020

     NOVALLIE M WHITE                                                                                          Loan:
     3107 TRINITY JOE LN                                                                     Property Address:
     HUMBLE TX 77396                                                                         3107 TRINITY JOE LANE
                                                                                             HUMBLE, TX 77396



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Jan 2020 to Mar 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Apr 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 639.24                  639.24 **                Due Date:                                       Nov 01, 2019
 Escrow Payment:                           556.82                  672.39                   Escrow Balance:                                   (4,981.47)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        2,784.10
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       ($2,197.37)
 Total Payment:                            $1,196.06                  $1,311.63

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance             5,265.34       (4,981.47)
     Jan 2020            720.38                      2,133.44                  *   School Tax                   3,852.28       (4,981.47)
     Jan 2020                                        1,148.04                  *   County Tax                   2,704.24       (4,981.47)
     Jan 2020                                        1,578.84                  *   Utilities Tax                1,125.40       (4,981.47)
     Jan 2020                                          315.35                  *   Forced Place Insur             810.05       (4,981.47)
     Feb 2020            720.38                        315.35                  *   Forced Place Insur           1,215.08       (4,981.47)
     Mar 2020            720.38                        315.35                  *   Forced Place Insur           1,620.11       (4,981.47)
                                                                                   Anticipated Transactions     1,620.11       (4,981.47)
     Jan 2020                   1,670.46                                                                                       (3,311.01)
     Feb 2020                     556.82                                                                                       (2,754.19)
     Mar 2020                     556.82                                                                                       (2,197.37)
                     $2,161.14 $2,784.10           $5,806.37           $0.00

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 5,806.37. Under
     Federal law, your lowest monthly balance should not have exceeded 1,440.75 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                            Page 1
                 Case 18-34194 Document
                                     SN95   FiledCorporation
                                        Servicing in TXSB on 03/09/20 Page  6 of 7
                                                                         Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
Analysis Date: January 03, 2020

 NOVALLIE M WHITE                                                                                                Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             (2,197.37)      2,313.57
Apr 2020                578.41                                                                        (1,618.96)      2,891.98
May 2020                578.41                                                                        (1,040.55)      3,470.39
Jun 2020                578.41                                                                          (462.14)      4,048.80
Jul 2020                578.41                                                                           116.27       4,627.21
Aug 2020                578.41                                                                           694.68       5,205.62
Sep 2020                578.41                                                                         1,273.09       5,784.03
Oct 2020                578.41                                                                         1,851.50       6,362.44
Nov 2020                578.41                                                                         2,429.91       6,940.85
Dec 2020                578.41       2,192.66            School Tax                                      815.66       5,326.60
Dec 2020                             1,598.37            Utilities Tax                                  (782.71)      3,728.23
Jan 2021                578.41       1,896.00            Homeowners Policy                            (2,100.30)      2,410.64
Jan 2021                             1,253.83            County Tax                                   (3,354.13)      1,156.81
Feb 2021               578.41                                                                         (2,775.72)      1,735.22
Mar 2021               578.41                                                                         (2,197.31)      2,313.63
                    $6,940.92       $6,940.86

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 1,156.81. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 1,156.81 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (2,197.37). Your starting
balance (escrow balance required) according to this analysis should be $2,313.57. This means you have a shortage of 4,510.94.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 48
months.

We anticipate the total of your coming year bills to be 6,940.86. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
                   Case 18-34194 Document 95 Filed in TXSB on 03/09/20 Page 7 of 7
                                              Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation
                                                                 monthly payment will be $1,217.65 (calculated by subtracting the
    Unadjusted Escrow Payment                      578.41
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                93.98
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $672.39
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
